In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 12-740V
                                    Filed: February 3, 2015

 *************************************
 JEREMIAH MEANS,                             *             UNPUBLISHED
                                             *             Special Master Dorsey
                       Petitioner,           *
                                             *             Interim Attorney Costs;
  v.                                         *             Reasonable Amount Requested to
                                             *             Which Respondent Does not Object.
 SECRETARY OF HEALTH                         *
 AND HUMAN SERVICES,                         *
                                             *
                       Respondent.           *
 *************************************
Donald Philip Edwards, Law Offices of Donald P. Edwards, Atlanta, GA, for petitioner.
Lindsay Corliss, U.S. Department of Justice, Washington, D.C., for respondent.

                     DECISION ON INTERIM ATTORNEY’S COSTS1

        On November 1, 2012, Jeremiah Means (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 to -34
(2006).2 Petitioner alleged that, as a result of receiving the influenza (“flu”) vaccine on
November 6, 2009, and a tetanus, diphtheria, and pertussis (“Tdap”) vaccine on November 7,
2009, he suffered from acute demyelinating encephalomyelitis (“ADEM”) or from Susac’s
Syndrome. This case went to a hearing on December 17, 2014, and the parties’ post-hearing
briefs are due by February 12, 2015.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
        On February 2, 2015, the parties filed a stipulation regarding interim attorney’s costs
stating that they had agreed on the amount to be paid for petitioner’s life care planner, Charlyn
Butler Raih, for all of her work in this case through January 25, 2015. Respondent has elected
not to raise her statutory objection regarding interim fees and costs at this time in response to this
particular request for interim costs. See Stipulation Regarding Interim Costs at 1, fn. 1. The
parties agree to the reasonableness of the request for interim attorney costs as set forth in
paragraphs 4 and 5 of the stipulation, which is attached hereto as Appendix A.

        The undersigned finds that petitioner is entitled to an award of interim attorney’s costs
under the unique facts and circumstances of this case. See Butler v. Sec’y, HHS, No. 02-1051,
2012 WL 4458203 (Fed. Cl. Spec. Mstr. June 25, 2012) (awarding interim attorneys’ fees and
costs over respondent’s objection); Shaw v, Sec’y, HHS, 609 F.3d 1372, 1375 (Fed. Cir. 2010)
(holding that “[w]here the claimant establishes that the cost of litigation has imposed an undue
hardship and that there exists a good faith basis for the claim, it is proper for the special master to
award interim attorneys’ fees”). The undersigned finds that the stipulation is reasonable and
adopts it as the decision of the Court in awarding interim costs, on the terms set forth therein.

        Accordingly, the undersigned hereby awards the total of $13,920.17, issued in the
form of a check payable jointly to petitioner and petitioner’s attorney, Donald P. Edwards,
for interim attorney’s costs.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2